Notice of Allowance
This communication is in response to the Amendment filed on 01/07/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-5, 8-14, and 16-18 are allowed.  Claims 6-7 and 15 have been canceled.  Claims 17-18 are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Howard N. Shipley (Reg. No. 39370) on 02/18/2022.

The application has been amended as follows: 
1. (Currently Amended) A communication node (10, 11) for a communication system (5), characterized by:
a processor programmable to function as a communication module and at least one application module;


wherein the communication module is configured to transfer data signals (D2) received from another communication node of the communication system, or 
wherein the communication module is configured to evaluate the received data signals and to generate a quality value (Q1(T1), Q2(T2)) that describes a current and/or a future quality of 
wherein the communication module is further configured to send a control signal (QS) to the application module if the quality value is below a given quality threshold (Q1min, Q2min) regarding the previously defined maximum latency that is assigned to the application module,
said at least one application module is configured to send a parameter request to the communication module in response to receiving said control signal, 
wherein said parameter request indicates to the communication module that the communication module is instructed to proceed with exchanging data signals with other communication modules based on a modified parameter set that includes a modified quality threshold (Q2min') and/or a modified maximum latency value (T2'), 
the communication module is configured to carry out the following steps upon reception of the parameter request:
evaluating the received data signals and generating an updated quality value that describes a received parameter set, 
sending a new control signal to the application module if said updated quality value is below said modified quality threshold of the modified parameter set, and
sending a confirmation to the application module if said updated quality value exceeds the modified quality threshold of said modified parameter set.

2. (Previously Presented) The communication node of claim 1, characterized in that
said data signals are encoded data packets, and
the communication module is configured to decode the received data packets and to determine the quality value based on, or at least also based on, an error rate of said received and decoded data packets.
 
3. (Previously Presented) The communication node of claim 1, characterized in that
the communication module is configured to evaluate error rates of presently received data packets as well as of a plurality of previously received data packets, and to estimate or predict the quality of the future data connection with respect to the maximum latency assigned to the application module, and
the communication module is further configured to generate said control signal based on a quality value that describes the estimated quality of the future data connection.

4. (Previously Presented) The communication node of claim 1, characterized in that
said at least one application module is configured to send a stop request (ST) to the communication module in response to receiving said control signal,  
wherein said stop request indicates to the communication module that - with respect to said at least one application module - no subsequent data signal must be exchanged with any other communication module of the communication system.

5. (Previously Presented) The communication node of claim 4, characterized in that
said at least one application module is configured to carry out the following steps in connection with, or upon, the generation of the stop request: starting a timer (75) and sending a re-start request (RR) to the communication module in response to 
said communication module is configured to re-establish the data transmission with at least one other communication node of the communication system with respect to said at least one application module upon reception of the re-start request.

6.  Cancelled

7.  Cancelled

8. (Previously Presented) The communication node of claim 1, characterized in that
the communication node comprises at least two application modules, to each of which an individual quality threshold and an individual maximum latency is assigned, and 
the communication module is configured to send a control signal to each of the application modules for which the assigned quality threshold exceeds the quality value for the respective maximum latency.

9. (Previously Presented) The communication node of claim 1, characterized in that
the communication module is configured to send its quality values and latency values that indicates the respective maximum latencies, to at least one other communication node of the communication system and to evaluate quality and latency values that are received from at least one other communication node of the communication system, and 
wherein the communication module is further configured to determine its quality values in combination with the corresponding maximum latencies based on, or at least also based on, quality values and latencies that are received from one or more of the other communication nodes of the communication system.

10. (Previously Presented) The communication node of claim 1, characterized in that
the communication module is configured to measure the electromagnetic radiation on the currently used communication channel, preferably in time slots where no data signals are transmitted between communication nodes of the communication system, and to determine an interference value (I) that indicates the amount of electromagnetic radiation, and
the communication module is further configured to determine the quality value with respect to the corresponding maximum latency based on, or at least also based on, the interference value.

11. (Previously Presented) The communication node of claim 1, characterized in that
the communication module is configured to measure predefined characteristics of 
the communication module is further configured to determine the quality values with respect to the corresponding maximum latencies based on, or at least also based on, the interference value.

12. (Previously Presented) The communication node of claim 10, characterized in that
the communication module is configured to send its interference value to at least one other communication node of the communication system, and to evaluate interference values that are received from at least one other communication node of the communication system, and 
wherein the communication module is further configured to determine its quality value or values with respect to the defined maximum latency or latencies based on, or at least also based on, interference values that are received from one or more of the other communication nodes of the communication system.


a control software module (130) which - after activation - programs the processor to function as a communication module as defined above, and
at least one application software module (121, 122) which - after activation - programs the processor to function as an application module as defined above, 
wherein said control software module is assigned to the physical layer or the data link layer according to the Open Systems Interconnection model, OSI-model, and 
wherein said at least application software module is assigned to the application layer according to the OSI-model.

14. (Previously Presented) Communication system comprising at least two communication nodes, characterized in that at least one of the communication nodes is the communication node of claim 1.

15. (Cancelled) 

16. (Previously Presented) The communication node of claim 11, characterized in that
the communication module is configured to send its interference value to at least one other communication node of the communication system, and to evaluate interference values that are received from at least one other communication node of the communication system, and 
wherein the communication module is further configured to determine its quality value or values with respect to the defined maximum latency or latencies based on, or at least also based on, interference values that are received from one or more of the other communication nodes of the communication system.

17. (Currently Amended) A communication node (10, 11) for a communication system (5), comprising:
a processor programmable to function as a communication module and at least one application module;


wherein the communication module is configured to transfer data signals (D2) received from another communication node of the communication system, or 
wherein the communication module is configured to evaluate the received data signals and to generate a quality value (Q1(T1), Q2(T2)) that describes 
wherein the communication module is further configured to send a control signal (QS) to the application module if the quality value is below a given quality threshold (Q1min, Q2min) regarding thepreviously defined maximum latency that is assigned to the application module,
the communication module is configured to measure a currently used communication channel, preferably in time slots where no data signals are transmitted between communication nodes of the communication system, and to determine an interference value (I) that indicates N amount of electromagnetic radiation, and
the communication module is further configured to determine the quality value with respect to the corresponding maximum latency based on, or at least also based on, the interference value

18. (Currently Amended) A communication node (10, 11) for a communication system (5), comprising:
a processor programmable to function as a communication module and at least one application module;


wherein the communication module is configured to transfer data signals (D2) received from another communication node of the communication system, or 
wherein the communication module is configured to evaluate the received data signals and to generate a quality value (Q1(T1), Q2(T2)) that describes 
wherein the communication module is further configured to send a control signal (QS) to the application module if the quality value is below a given quality threshold (Q1min, Q2min) regarding the previously defined maximum latency that is assigned to the application module,
the communication module is configured to measure predefined characteristics of a currently used communication channel, preferably in time slots where no data signals are transmitted between communication nodes of the communication system, and to derive an interference value from said measured characteristics of said electromagnetic radiation, and
the communication module is further configured to determine the quality values with respect to the corresponding maximum latencies based on, or at least also based on, the interference value.

Allowable Subject Matter
Claims 1-5, 8-14, and 16-18 are allowed. No additional reasons for allowance are needed as the record is clear in light of applicant's claim amendments and the corresponding arguments.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2454